Exhibit 10.21

 

 [image_001.jpg]

 

 



License Agreement

 

This License Agreement, made and entered into as of 1/19/2018 (“Agreement”), is
a binding contract made by and between Cue Biopharma, Inc., a Delaware
corporation having a place of business located at 675 W. Kendall Street,
Cambridge, Massachusetts (“Licensee”) and MIL 21E, LLC, a Delaware limited
liability company having a place of business located at 675 West Kendall Street,
Cambridge, MA 02142 (“Licensor”).

 

RECITALS

 

WHEREAS, Licensor, or its affiliate, has leased certain space located at 21 Erie
Street, Cambridge, Massachusetts 02139 (the “Building”) through a lease
agreement (the “Lease”, a true and correct redacted copy of which is attached
hereto as Exhibit 4) between Licensor and BMR-21 Erie Street, LLC (“Landlord”);

 

WHEREAS, this Agreement is subject to the terms and conditions of the Lease and
shall be at all times subordinate to the terms of the Lease;

 

WHEREAS, Licensee desires to use certain space, as defined below, for research
and development, laboratory research and office use.

 

For good and valuable consideration, the receipt and legal sufficiency of which
are hereby acknowledged, accepted and agreed to, the parties agree as follows:

 

1.License. Licensor grants to Licensee a non-transferable (except as otherwise
set forth herein), binding license (the “License”) to use approximately nineteen
thousand eight hundred and thirty-three (19,833) rentable square feet located on
the first floor of the Building and more specifically detailed in the shaded
portion of the floor plan attached to this Agreement as Exhibit 1 (the “Licensed
Premises”) solely to: (i) use as office and laboratory space consistent with
current zoning for the Building and all applicable laws; (ii) conduct Licensee’s
business; and (iii) collaborate with Licensor’s staff and other licensees
pursuant to this Agreement. Licensee shall have access to the Licensed Premises
for the foregoing uses twenty-four hours a day, three hundred sixty-five (365)
days a year; provided, however, that Licensee shall not use the Licensed
Premises for medical care, human trials, or for any use other than the Permitted
Use (as defined in the Lease).

 

Licensor shall have no obligation to alter, repair or otherwise prepare the
Licensed Premises for Licensee’s use or to pay for, or provide any, improvements
to the Licensed Premises except as expressly provided herein (including without
limitation the exhibits attached hereto, which are hereby incorporated herein).
Notwithstanding the foregoing, Licensor shall provide, at no additional cost to
Licensee, the following prior to the Term Commencement Date (defined below): (1)
tissue culture rooms in a configuration reasonably acceptable to both Licensor
and Licensee, and (2) demising walls for five (5) offices and one (1) conference
room. The License shall only grant Licensee, and no more than eighty (80) of
Licensee’s members and employees (collectively, “Occupants”, which term shall
not apply to invitees, contractors, vendors and other similar short term
visitors in the Licensed Premises), access to the Licensed Premises; provided,
however, that Licensor may grant access to additional Occupants (“Additional
Occupants”) as set forth in Section 3 below.

 



 1 

 

 

The License shall not include access to any additional office or laboratory
space in the Building. Licensor retains all of the rights and privileges as the
property owner that are not inconsistent with the provisions of this Agreement.

 

2.Term and Termination.

 

a.Unless terminated earlier in accordance with this Section 2, the term (“Term”)
of this Agreement shall commence on May 1, 2018 (“Term Commencement Date”) and
expire April 30, 2021 (“Term Expiration Date”). Under no circumstance shall
Licensor be liable to Licensee for failure to provide access to the Licensed
Premises on or before the Commencement Date; provided, however, that if Licensor
is unable to provide Licensee access to the Licensed Premises on or before May
1, 2018, then the Term Commencement Date shall be delayed until the day on which
Licensor provides Licensee with access to the Licensed Premises. If the Term
Commencement Date is delayed until after May 1, 2018 but is on or before May 15,
2018 (“Period 1 Delay”), then Licensee shall receive two (2) days abatement of
the License Fee and all other charges payable by Licensee under this Agreement
for each day of Period 1 Delay (collectively the “Period 1 Abatements”). In
addition, if the Term Commencement Date is delayed until after May 15, 2018 but
is on or before August 1, 2018 (“Period 2 Delay”), then Licensee shall receive
four (4) days abatement of the License Fee and all other charges payable by
Licensee under this Agreement for each day of Period 2 Delay (collectively the
“Period 2 Abatements”). Licensee shall owe no License Fee or any other charges
otherwise payable by Licensee under this Agreement for any days during the
Period 1 Delay and Period 2 Delay in which Licensee does not have access to the
Licensed Premises. Further, beginning with the License Fee and other amounts
owed by Licensee for the nineteenth month of occupancy (and beyond as
applicable), Licensee shall be entitled to credit all such Period 1 Abatements
and Period 2 Abatements against amounts owed by Licensee until all such
Abatements have been fully exhausted. In the event Licensor fails, for any
reason, to deliver possession of the Licensed Premises as required by this
Agreement on or before the August 1, 2018, then Licensee may elect, upon notice
to Licensor, given any time prior to the date of such delivery, to terminate
this Agreement, without further liability to either party, effective upon such
notice.

 

b.Events of Default. If one or more of the following events occurs, such
occurrence shall constitute an “Event of Default” under this Agreement by
Licensee:

 

i.Licensee fails to pay when due any License Fee due hereunder and such failure
shall continue for five (5) days after written notice thereof from Licensor;

 

ii.ii. Licensee creates a condition that jeopardizes the health or safety of any
person in the Building;

 



 2 

 

 

iii.Licensee fails to comply with any other provision of this Agreement in the
manner and within the time required, and such failure continues for twenty-five
(25) days after written notice thereof from Licensor;

 

iv.any other event occurs which involves Licensee or the Licensed Premises and
which would constitute an Event of Default under the Lease if it involved
Licensor or the Licensed Premises;

 

v.the occurrence of an Event of Default under the Lease which is the result of
any act or omission of Licensee or any person claiming by, through or under
Licensee or any of their respective employees, subtenants, licensees, agents,
contractors and invitees;

 

vi.any purported or attempted transfer or assignment of this Agreement in
contravention of this Agreement or the Lease;

 

vii.Licensee (a) files or consents by answer or otherwise to the filing against
it of a petition for relief, reorganization, arrangement or any other petition
in bankruptcy or liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction; (b) makes an assignment for the benefit of
its creditors; (c) consents to the appointment of a custodian, receiver, trustee
or other officer with similar powers of itself or of any substantial part of its
property; or (d) takes action for the purpose of any of the foregoing;

 

viii.a court or governmental authority of competent jurisdiction, without
consent by Licensee, enters an order appointing a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial portion of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding up or liquidation of Licensee, or if any such petition is filed against
Licensee and such petition is not dismissed within sixty (60) days; or

 

ix.this Agreement or any estate of Licensee hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
sixty (60) days.

 

c.This License may not be terminated by Licensor unless and until an uncured
Event of Default by Licensee has occurred. Upon the occurrence of an Event of
Default by the Licensee (excepting situations arising under Section 2(b)(ii)),
Licensor shall have the right to terminate the Agreement and, in addition to any
other rights and remedies available to it under this Agreement and/or at law
and/or in equity, any and all rights and remedies of Landlord set forth in the
Lease as incorporated herein. All rights and remedies of Licensor herein
enumerated shall be cumulative and none shall exclude any other right allowed by
law or in equity and said rights and remedies may be exercised and enforced
concurrently and whenever and as often as occasion therefor arises. If Licensee
shall have committed an Event of Default, then Licensor shall have the right,
but not the obligation, without waiving or releasing Licensee from any
obligations hereunder, to cure such Event of Default in such manner and to such
extent as Licensor shall deem necessary, and in exercising any such right, to
pay or incur any reasonable costs and expenses (including, without limitation,
attorneys’ fees and costs) required in connection therewith which Licensee shall
pay to Licensor.

 



 3 

 

 

d.Upon the occurrence of an Event of Default set forth in Section 2(b)(ii), if
Licensee does not cure such Event of Default within twenty-four (24) hours after
written notice from Licensor to Licensee, Licensee may immediately (i) terminate
this Agreement; (ii) secure the Licensed Premises; and/or (iii) prohibit
Licensee’s entry into the Licensed Premises.

 

e.Licensor shall, and shall upon written request by Licensee, notify Landlord of
any required action, repair or other obligation required of Landlord under the
terms of the Lease and shall thereafter diligently work towards causing Landlord
to perform such obligations under the Lease for the benefit of Licensee.

 

f.Upon termination of this Agreement in accordance with the terms and
requirements set forth herein, the License shall expire and Licensee shall
immediately vacate the Licensed Premises.

 

g.Under no circumstances shall Licensor or Licensee be liable to the other for
any alleged or purported consequential damages hereunder.

 

3.License Fee. Licensee shall pay a license fee equal to $297,495.00 per month
for the first eighteen (18) months of the Term and shall pay a license fee equal
to $388,396.00 per month for the remainder of the Term (“License Fee”), which
shall be paid in advance on or before the first day of each and every month
during the Term. Licensee shall pay each License Fee payment by electronic
payment to Licensor. If any payment of the License Fee, or any other payment due
under this Agreement, is not received by Licensor on or before the first day of
each month, or when otherwise due, Licensee shall pay to Licensor a late payment
charge equal to ten percent (10%) of the amount of such delinquent payment, in
addition to any outstanding License Fee or any other payment due under this
Agreement then owing.

 

Licensee may request that Licensor grant access to Additional Occupants,
provided that Licensee (i) first submits a written request to Licensor
requesting access to Additional Occupants; (ii) Licensee receives written
confirmation from Licensor granting access to Additional Occupants; and (iii)
Licensee pays, in addition to the License Fee, an amount equal to $1,000 per
month for each Additional Occupant.

 

On or before January 1, 2018, Licensee shall pay to Licensor an amount equal to
the License Fee for the first month of the Term ($297,495.00) and the License
Fee for the last two months of the Term ($776,792.00). As such, Licensee shall
pay a total of $1,074,287.00 on or before January 1, 2018.

 



 4 

 

 

Licensee shall be entitled to a one-time credit against Licensee’s obligation to
pay the License Fee, to cover the reasonable moving and decontamination costs
associated with Licensee’s relocation from Licensor’s existing facility to the
Licensed Premises; provided, however, that the foregoing credit shall not exceed
$50,000.00 and provided further that Licensee shall submit to Licensor all
receipts, invoices and proofs of payment demonstrating Licensee’s costs
associated with the foregoing.

 

4.Service Agreement. In addition to the covenants and representations contained
herein, Licensor agrees to provide to Licensee the services set forth in the
Service Agreement attached hereto as Exhibit 2. The License Fee shall cover and
include the cost of the services set forth in the Service Agreement and, unless
the scope of services requested by Licensee exceed those set forth in the
Service Agreement, Licensee shall not be assessed any additional fees for
services contained in the Service Agreement. The Service Agreement shall be
governed by the terms of this Agreement and if there is any conflict between the
covenants and representations contained in this Agreement and the Service
Agreement, the terms of this Agreement shall prevail and be binding upon
Licensor and Licensee. Licensor shall not be liable for any damages arising from
Licensor’s failure to provide the services set forth in the Service Agreement to
the extent such failure is beyond Licensor’s reasonable control, provided
however, Licensee shall receive an equitable abatement of License Fee equal to
the proportion of the services that Licensor has failed to provide to Licensee
during such time of the failure.

 

5.Common Areas. During the Term, Licensee and its employees and invitees, shall
have the non-exclusive right, in common with other occupants and users of the
Building, to use the common areas of the Building. Licensee hereby acknowledges
that other licensees and/or occupants are occupying or may in the future occupy
other portions of the Building. Licensee’s use of the Licensed Premises and
access to and use of the common areas and any other services in connection with
the Licensed Premises or this Agreement shall be subject to additional rules and
procedures reasonably promulgated by Licensor and/or Landlord and delivered to
Licensee from time to time. Licensee’s compliance with such rules and procedures
constitutes a material inducement to Licensor’s willingness to enter into this
Agreement; any violation thereof shall constitute a material breach of this
Agreement.

 

6.Parking. During the Term, Licensee shall have a non-exclusive, irrevocable
license to use eighteen (18) unreserved parking spaces located at or near 47
Erie Street (“Licensee’s Parking Spaces”). Neither Licensor nor Licensee shall
have the right to elect to reduce the number of Licensee’s Parking Spaces absent
written agreement from both parties, and Licensee shall be responsible for the
Parking Fees (defined below) for such spaces regardless of whether its Occupants
use Licensee’s Parking Spaces. Licensee shall pay, in addition to the License
Fee, monthly parking fees equal to the prevailing rates for the Building
(“Parking Fees”) and shall pay such Parking Fees to Licensor at the time each
License Fee payment is due.

 

7.Modifications to Licensed Premises. Licensee shall not make any modification
to the Licensed Premises without Licensor’s prior written approval, which
approval may be withheld or conditioned in Licensor’s sole discretion. Licensee
shall bear the cost of any approved modifications to the Licensed Premises. All
articles of personal property, and all business and trade fixtures, machinery
and equipment, cabinet work, furniture and movable partitions, if any, paid for
or installed by Licensee in the Licensed Premises will be and remain the
property of Licensee and may be removed by Licensee at any time, provided that
Licensee, at its expense, shall repair any damage to the Licensed Premises
caused by such removal or by the original installation. Licensee shall remove
all of Licensee’s personal property at the expiration of the Term of this
Agreement or sooner termination of this Agreement, in which event the removal
shall be done at Licensee’s expense and Licensee, prior to the end of the Term
of this Agreement or upon sooner termination of this Agreement, shall repair any
damage to the Licensed Premises caused by its removal.

 



 5 

 

 

8.Hazardous Materials. Licensee shall strictly comply with all applicable
Environmental Laws to the extent such provisions relate to the Licensed Premises
during the Term of this Agreement. For purposes hereof, “Environmental Laws”
shall mean all laws, statutes, ordinances, rules and regulations of any local,
state or federal governmental authority having jurisdiction concerning
environmental, health and safety matters, including but not limited to any
discharge by Licensee or Licensee’s Occupants into the air, surface water,
sewers, soil or groundwater of any Hazardous Material (defined below) whether
within or outside the Licensed Premises, including, without limitation (i) the
Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq., (ii) the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
(iii) the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601 et seq., (iv) the Toxic Substances Control Act of 1976,
15 U.S.C. Section 2601 et seq., and (v) Chapter 21E of the General Laws of
Massachusetts. During the term of this Agreement, Licensee, at its sole cost and
expense, shall comply with (a) Environmental Laws, and (b) any rules,
requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the City of Cambridge and any insurer of the Building
or the Licensed Premises with respect to Licensee’s use, storage and disposal of
any Hazardous Materials. Notwithstanding anything in this Agreement to the
contrary, Licensee shall have no liability to Licensor or responsibility under
this Agreement for any Hazardous Materials in, on, under or about the Licensed
Premises that were not released, discharged, stored or introduced by Licensee or
its agents (“Non-Licensee Releases”), and Licensor shall indemnify, defend,
release, protect and hold the Licensee harmless from and against any and all
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages, suits or judgments, and all reasonable expenses of any kind or
nature that arise before, during or after the Term, arising out of or related to
any Non-Licensee Releases to the extent that the foregoing Non-Licensee Releases
were caused by the Licensor’s gross negligence or wrongful misconduct. As used
herein, the term “Hazardous Material” means asbestos, oil or any hazardous,
radioactive or toxic substance, material, waste or petroleum derivative which is
or becomes regulated by any Environmental Law or which is designated as a
“hazardous substance,” “hazardous material,” “oil,” “hazardous waste” or toxic
substance under any Environmental Law.

 

9.Fire, Other Casualty; Eminent Domain. In the event of a fire or other casualty
affecting the Building or the Licensed Premises, or of a taking of all or a
material part of the Building or Licensed Premises under the power of eminent
domain: (i) Licensor shall not have any obligation to repair or restore the
Licensed Premises or any alterations or personal property (except to diligently
enforce, for the benefit of Licensee, any obligation of Landlord under the Lease
to repair if the Lease is not otherwise terminated); (ii) Licensee shall be
entitled only to a proportionate abatement of the License Fee during the time
and to the extent the Licensed Premises are unfit for occupancy for the purposes
permitted under this Agreement and not used by Licensee as a result thereof;
(iii) Licensee shall not, by reason thereof, have a right to terminate this
Agreement unless the Lease shall be terminated or the Licensed Premises have not
been restored to the point the Licensee may reasonably resume its operations in
the Licensed Premises within 270 days after the damage or destruction (in which
event Licensee may terminate this agreement at any time after such 270 days, by
providing written notice to Licensor, unless and until the Licensed Premises
have been restored to the point the Licensee may reasonably resume its
operations in the Licensed Premises); and (iv) Licensor and Landlord reserve the
right to terminate this Agreement in connection with any right granted to either
Licensor or Landlord under the Lease whether or not the Licensed Premises is
damaged or the subject of a taking. In the event Licensor or Landlord exercises
the right to terminate the Lease as the result of any such fire, casualty or
taking, Licensor shall provide Licensee with a copy of the relevant termination
notice and this Agreement shall terminate on the date upon which the Lease
terminates.

 



 6 

 

 

10.Limit of Liability. Notwithstanding anything to the contrary contained in
this Agreement, Landlord, Licensor, their respective, members, officers,
directors, employees, agents, servants, lenders, mortgagees, ground lessors
beneficiaries and contractors (collectively, the “Licensor Parties”), shall not
be liable for any damages or injury to person or property or resulting from the
loss of use thereof sustained by Licensee or anyone having claims through or on
behalf of Licensee, based on, arising out of, or resulting from, any cause
whatsoever, including any due to the Building becoming out of repair, or due to
the occurrence of any accident or event in or about the Building, or due to any
act or neglect of any tenant or occupant of the Building or any other person.
Notwithstanding the foregoing provision of this Section, Licensor Parties shall
not be released from liability to Licensee for any physical injury to any
natural person caused by Licensor Parties’ gross negligence or willful
misconduct to the extent such injury is not covered by insurance either carried
by Licensee (or such person) or required by this Agreement to be carried by
Licensee; provided that Licensor Parties shall not, under any circumstances, be
liable for any exemplary, punitive, consequential or indirect damages (or for
any interruption of or loss to business).

 

11.Waiver of Claims. Licensee hereby releases and waives any and all claims
against the Licensor Parties for injury or damage to person, property or
business of every kind, nature and description, sustained in or about the
Building or the Licensed Premises by Licensee or anyone claiming under Licensee,
other than by reason of gross negligence or willful misconduct of the Licensor
Parties and except as set forth in Section 10 above, except in any case which
would render this release and waiver void under applicable law.

 

12.Insurance. See Insurance Requirements attached hereto as Exhibit 3.

 

13.Subrogation. Licensee and Licensor and their insurers hereby waive any and
all rights of recovery or subrogation against the other with respect to any
Claims (as defined below) howsoever caused, that are covered, or should have
been covered, by valid and collectible insurance, including any deductibles or
self-insurance maintained thereunder. If necessary, Licensee and Licensor agree
to endorse the required insurance policies to permit waivers of subrogation as
required hereunder and hold harmless and indemnify the other for any loss or
expense incurred as a result of a failure to obtain such waivers of subrogation
from insurers. Such waivers shall continue so long as Licensee’s or Licensor’s
insurers so permit. Any termination of such a waiver shall be by written notice
to Licensor and Licensee. Licensee and Licensee, as applicable, upon obtaining
the policies of insurance required or permitted hereunder, shall give notice to
its insurance carriers that the foregoing waiver of subrogation is contained in
herein. If such policies shall not be obtainable with such waiver or shall be so
obtainable only at a premium over that chargeable without such waiver, then
Licensor and Licensee shall notify the other of such conditions.

 

14.Assumption of Risk. Except as otherwise set forth herein, Licensee assumes
the risk of damage, and shall be liable for any damage caused to, any fixtures,
goods, inventory, merchandise, equipment and leasehold improvements, and the
Licensor Parties shall not be liable for injury to Licensee’s business or any
loss of income therefrom, relative to such damage. Licensee shall, at Licensee’s
sole cost and expense, carry such insurance as Licensee desires for Licensee’s
protection with respect to personal property of Licensee or business
interruption.

 



 7 

 

 

15.Indemnification. Licensee shall indemnify, defend (by counsel acceptable to
Licensor), release, protect and hold the Licensor Parties harmless from and
against any and all demands, claims, liabilities, losses, costs, expenses,
actions, causes of action, damages, suits or judgments, and all reasonable
expenses (including reasonable attorneys’ fees, charges and disbursements,
regardless of whether the applicable demand, claim, action, cause of action or
suit is voluntarily withdrawn or dismissed) incurred in investigating or
resisting the same (collectively, “Claims”) of any kind or nature that arise
before, during or after the Term, arising out of or related to: (i) the use or
occupancy of the Licensed Premises by Licensee or its agents or anyone claiming
by, through or under Licensee; (ii) the failure by Licensee or anyone claiming
by, through or under Licensee to comply with any term, condition, or covenant of
this Agreement, including, without limitation, Licensee’s obligation to
surrender the Licensed Premises in the condition herein required; (iii) the
negligence or willful misconduct of Licensee, its agents or anyone claiming by,
through or under Licensee; (iv) the existence of Hazardous Materials on, under
or about the Licensed Premises to the extent caused, stored, released,
discharged or introduced by Licensee or its agents; (v) the death of or injury
to any person or damage to any property in the Licensed Premises; or (vi) the
death of or injury to any person or damage to any property on or about the
Building to the extent caused by the negligence, recklessness or willful
misconduct of Licensee or its agents.

 

Licensor shall indemnify, defend (by counsel acceptable to Licensor), release,
protect and hold the Licensee harmless from and against any and all Claims of
any kind or nature that arise before, during or after the Term, arising out of
or related to Licensor’s gross negligence or wrongful conduct.

 

16.Assignment. Licensee shall not assign, encumber or transfer this Agreement
(“Transfer”), or any part of it, or its right or interest in it, without
Licensor’s prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed. Licensee shall not in any way obstruct or
interfere with the rights of other licensees, occupants or users of the
Building, nor shall it permit its employees, representatives, or contractors to
do so. Licensor may assign this Agreement, provided, however, that such
assignment shall not materially affect Licensee’s rights hereunder.
Notwithstanding the foregoing, Licensor’s consent shall not be required for any
of the following transfers (each of which shall be a “Permitted Transfer”): (1)
a public offering or Transfer of shares of Licensee on a stock exchange or
equivalent trading system, (2) a Transfer to any entity resulting from the
merger, consolidation or other reorganization with Licensee, whether or not
Licensee is the surviving entity or (3) a Transfer to any person or legal entity
which acquires all or substantially all of the assets or stock (or other
ownership interests) of Licensee (each of the foregoing is hereinafter referred
to as a “Licensee Affiliate”); provided that before such assignment shall be
effective, (a) said Licensee Affiliate shall assume, in full, the obligations of
Licensee under this Agreement, (b) Licensor shall be given written notice of
such assignment and assumption and (c) the use of the Licensed Premises by the
Licensee Affiliate shall be the same use as for Licensee under the Agreement.

 



 8 

 

 

17.Miscellaneous.

 

(a)Attorneys’ Fees. In the event of any litigation or arbitration between
Licensee and Licensor, whether based on contract, tort or other cause of action
or involving bankruptcy or similar proceedings, in any way related to this
Agreement, the nonprevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including arbitration
proceedings, any appeals and the enforcement of any judgment or award), whether
or not the dispute is litigated or prosecuted to final judgment. The “prevailing
party” shall be determined based upon an assessment of which party’s major
arguments or positions taken in the action or proceeding could fairly be said to
have prevailed (whether by compromise, settlement, abandonment by other party of
its claim or defense, final decision after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any fees
and cost incurred in enforcing a judgment shall be recoverable separately from
any other amount included in the judgment and shall survive and not be merged in
the judgment.

 

(b)Authority. Each person executing this Agreement on behalf of a party hereto
represents and warrants that he or she is authorized and empowered to do so and
to thereby bind the party on whose behalf he or she is signing.

 

(c)Captions. All captions and headings in this Agreement are for the purposes of
reference and convenience and shall not limit or expand the provisions of this
Agreement.

 

(d)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall comprise but a single instrument.

 

(e)Entire Agreement. This Agreement contains all of the covenants, conditions
and agreements between the parties concerning the Licensed Premises, and shall
supersede any and all prior correspondence, agreements and understandings
concerning the Licensed Premises, both oral and written. No addition or
modification of any term or provision of this Agreement shall be effective
unless set forth in writing and signed by both Licensor and Licensee.

 

(f)Notices. Any notice required or permitted under this Agreement shall be
effective if in writing and delivered to the other party at the following
address.

 

LICENSOR LICENSEE     At the Licensed Premises
Attn: Amrit Chaudhuri At the Licensed Premises
Attn: Ronald Seidel          

With a copy to:

 

K&L Gates LLP
Mark R. Busch
214 North Tryon Street, 47th Floor
Charlotte, NC 28202 

 

(g)Quiet Enjoyment. Subject to the terms hereof, Licensor warrants that it has
the right to grant Licensee the License for the term of this Agreement, and that
if Licensee punctually and in accordance with the terms hereof performs the
obligations herein contained to be performed by Licensee, Licensee shall have
and enjoy, during the Term hereof, the quiet and undisturbed use of the Licensed
Premises in accordance with this Agreement.

 



 9 

 

 

(h)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (the “State”).
Licensee hereby consents to the personal jurisdiction and venue of any State
court located in the county in which the Building is located and United States
District Courts for Massachusetts, and any successor court, and the service or
process by any means authorized by such court.

 

(i)Exhibits. All exhibits and any schedules or riders attached to this Agreement
are incorporated herein by this reference and made a part hereof, and any
reference in the body of the Agreement or in the exhibits, schedules or riders
to the Agreement shall mean this Agreement, together with all exhibits,
schedules and riders.

 

(a)Waiver of Trial by Jury. LICENSEE AND LICENSOR HEREBY WAIVE ANY AND ALL
RIGHTS EITHER MAY HAVE UNDER APPLICABLE LAW TO TRIAL BY JURY WITH RESPECT TO ANY
DISPUTE ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH THIS AGREEMENT OR THE
LICENSED PREMISES. NOTHING CONTAINED IN THIS SECTION SHALL BE CONSTRUED AS A
WAIVER BY LANDLORD OF ANY OF ITS RIGHTS TO TRIAL BY JURY IN CONNECTION WITH THE
LEASE OR THIS AGREEMENT FOR ANY CLAIMS OR CAUSES OF ACTION SO TRIABLE.

 

(j)Successors and Assigns. Subject to the provisions of this Agreement relating
to assignment and subletting, this Agreement shall be binding upon, and shall
inure to the benefit of the parties’ respective representatives, successors and
assigns.

 

(k)Relationship of Parties. Nothing in this Agreement shall be deemed to create
any joint venture or principal-agent relationship or partnership between any of
the parties hereto, and no party is authorized to, and no party shall, act
toward third parties or the public in any manner that would indicate any such
relationship.

 

(l)Access. Landlord and Licensor reserve the right to enter the Licensed
Premises upon reasonable prior written or oral notice to Licensee (except that
in case of emergency no notice shall be necessary) in order to inspect the
Licensed Premises and/or the performance by Licensee of the terms of this
Agreement or to exercise Licensor’s rights or perform Licensor’s obligations
hereunder.

 

LICENSEE UNDERSTANDS AND ACKNOWLEDGES THAT RIGHTS UNDER THIS AGREEMENT ONLY
CONSTITUTE A LICENSE FOR USE OF THE LICENSED PREMISES AND DO NOT INVOLVE THE
GRANT OF ANY INTEREST IN REAL ESTATE. LICENSEE SPECIFICALLY DISCLAIMS ANY RIGHTS
TO SUMMARY PROCESS AND, PROVIDED THAT LICENSOR COMPLIES WITH ALL OBLIGATIONS
(INCLUDING WITHOUT LIMITATION NOTICE AND CURE REQUIREMENTS) HEREUNDER,
EXPLICITLY PERMITS LICENSOR TO USE SELF-HELP REMEDIES PROVIDED THAT SUCH
SELF-HELP REMEDIES DO NOT BREACH THE PEACE.

 



 10 

 



 

IN WITNESS WHEREOF, Licensor and Licensee have duly executed this Agreement as
of the day and year first above written.

 

LICENSOR: LICENSEE:     MIL 21E, LLC CUE BIOPHARMA, INC.             /s/ Seth
Taylor                                                            
By:    Seth Taylor
Title: CFO /s/ Daniel R.
Passeri                                                            
By:    Daniel R. Passeri
Title: President & CEO



 

 11 



 

 

